39DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107144083 A (“REN et al.”)
Regarding Claim 1, REN et al. discloses a refrigerator comprising:

an inner case (10) defining a storeroom and having a projection (11) formed to protrude toward an inside of the storeroom; 
a drawer (22) arranged to be inserted into and pulled out from the storeroom; and
	a supporting frame (21) formed in a plate shape and extending formed to extend across a width of the drawer (22), the supporting frame installed at the projection of the inner case in the storeroom to guide a movement of the drawer, 
wherein the supporting frame  (21)comprises: a fixer  (2114) arranged on a side of the supporting frame (21) to prevent the supporting frame from deviating from the projection, the fixer being deformed from an original state while a pressure is applied by the projection and restored to the original state while the pressure from the projection is released, wherein the projection (11) comprises a fixing groove (111) recessed to form a space into which the fixer is insertable, and the supporting frame is fixed to the projection while the fixer is inserted into the fixing groove (111).

Regarding Claim 9, REN et al. discloses wherein the supporting frame (21)e is inserted to and installed in an installation groove (111) formed by the projection (11).

Regarding Claim 10, REN et al. discloses the supporting frame (21) comprises an elastic supporter (2114) formed on the side of the supporting frame on which the fixer is arranged to prevent the supporting frame (21)  from moving from side to side.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8 and12-15 are rejected under 35 U.S.C 103(a) as being unpatentable over Ren et al. as applied to claim 1, and further in view of CN 205174989 (“LI et al.”)
	The combination discloses the claimed invention as envisaged in Figs. 1-8-wherein the supporting frame (21) and the guide rib and insertion projection formed to guide the movement of the drawer but does not expressly disclose the elastic connector.
Regarding Claims 2, LI et al disclose a similar invention and wherein the fixer (212)comprises an insertion projection (2122) arranged to be separated from the guide rib by a cut, and an elastic connector (2121) to connect the guide rib to the insertion projection, as seen in Fig. 7.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the fixer could have an elastic connector  and insertion projection as demonstrated by LU et al., providing a means to securely fastening the supporting frame in the same manner as taught by LI et al.
Regarding Claim 7, the combination discloses (Ren et al.) wherein the elastic connector is formed behind the insertion projection (too shown in LI et al.,)
Regarding Claim 8, the combination discloses (Ren et al.) wherein the elastic connector is formed in front of the insertion projection (too shown in LI et al.,)
Regarding Claim 12, the combination discloses (Ren et al.), wherein an upper portion of the drawer is slidably inserted to a guide groove formed by the guide rib.
Regarding Claim 13, the combination discloses (LI et al.) wherein the drawer is a first drawer and the guide rib is a first guide rib, and the refrigerator further comprises:
a second drawer arranged above the first drawer, and a second guide rib formed on the supporting frame to guide a movement of the second drawer. 3
Regarding Claim 14,  the combination discloses (LI et al.) wherein the supporting frame comprises a main body arranged between the first drawer and the second drawer, and
wherein the first guide rib is formed to protrude downwards from the main body, and the second guide rib is formed to protrude upwards from the main body.
Regarding Claim 14,  the combination discloses (LI et al.) wherein the second guide rib supports a lower portion of a side of the second drawer to prevent the second drawer from moving from side to side.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637